Citation Nr: 0816087	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  00-09 506A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent to 
include reduction to 0 percent on March 1, 2008 for service-
connected hearing loss.

2.  Entitlement to a rating in excess of 40 percent for 
service-connected herniated disc of the lumbar spine.

3.  Entitlement to service connection for a right knee 
disorder.

4.  Entitlement to service connection for a broken tooth.

5.  Entitlement to service connection for a left ankle 
disorder.

6.  Entitlement to service connection for a right ankle 
disorder.




REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1952 to 
June 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision by the 
Newark, New Jersey Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied entitlement to an 
evaluation in excess of 40 percent for residuals of a 
herniated disc and service connection for a right knee 
disorder, bilateral ankle disorders, and a broken tooth.  
Additionally, this appeal arises from a May 2007 RO decision 
which established a 20 percent evaluation for hearing loss 
and a December 2007 RO decision which reduced that evaluation 
to zero percent.  In June 2003, the Board remanded the claims 
for additional development.

In July 2000, the veteran presented testimony during a 
personal hearing before a hearing officer at the RO.  A 
transcript of the hearing is of record.

In a September 2005 statement, it appears that the veteran 
raised claims for a heart disorder and residuals of a stroke 
secondary to his service-connected herniated disc.  The Board 
refers these matters to the RO for appropriate action.

The issues of increased rating for hearing loss and service 
connection for left and right ankle disorders are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The veteran's service-connected herniated disc of the 
lumbar spine is presently manifest by forward flexion to 85 
degrees, extension to 20 degrees, and no periods of 
incapacitating episodes that required doctor-prescribed bed 
rest.

3.  The evidence of record does not demonstrate that the 
veteran's claimed right knee disorder is a result of any 
established event from active service or is secondary to his 
service-connected herniated disc.

4.  There is no evidence that the veteran has a dental 
disability involving impairment of the mandible, loss of a 
portion of the ramus, or loss of a portion of the maxilla.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for a 
herniated disc have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5293 (before 
September 26, 2003), and 5243 (after September 26, 2003).

2.  A right knee disorder is not the result of any 
established event from active service or secondarily caused 
by a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).

3.  The criteria for entitlement to service connection for a 
broken tooth for purposes of compensation have not been met. 
38 U.S.C.A. § 1110, 1712 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.381, 4.150, 17.161 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of letters sent 
to the appellant in July 2003 and July 2005.  The letters 
informed the appellant of what evidence was required to 
substantiate the claim and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.  Although a notice letter was not sent 
before the initial RO decision in this matter, the Board 
finds that this error was not prejudicial to the appellant 
because the actions taken by VA after providing the notice 
have essentially cured the error in the timing of notice.  
Not only has the appellant been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the RO also 
readjudicated the case by way of a supplemental statement of 
the case issued in October 2007 after the notice was 
provided.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008).   Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. 

Here, the notification requirements enumerated in Vazquez-
Flores have not been satisfied.  While correspondence from 
the RO dated in July 2003 and July 2005 satisfied many of the 
requirements of the VCAA, the letters did not inform the 
veteran that he needed to show the effect that the worsening 
of his symptoms had on his employment and daily life.  The 
letters also did not specifically describe the requirements 
of the applicable Diagnostic Codes.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, 22 
Vet.App. 37 (2008).

In this case, the Board finds that the Vazquez-Flores v. 
Peake notice error did not affect the essential fairness of 
the adjudication because the veteran was provided notice of 
38 C.F.R. § 4.10 in a Statement of the Case issued in 
May 2000.  38 C.F.R. § 4.10 provides notice regarding the 
relationship between disabilities, employment, and the 
ordinary conditions of daily life.  The veteran was provided 
actual knowledge of both the old and new regulations 
pertaining to Intervertebral Disc Syndrome in Supplemental 
Statements of the Case issued in May 2003 and May 2007.  
Thus, it is not prejudicial to the appellant for the Board to 
proceed to finally decide this appeal as the notice error did 
not affect the essential fairness of the adjudication.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Law and Regulations-Increased Rating Claim

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2007).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  The 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that may result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Therefore, the present 
analysis is undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

It is the responsibility of the rating specialist to 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2007).  Consideration of factors wholly outside the rating 
criteria constitutes error as a matter of law.  Massey v. 
Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of 
disabilities based upon manifestations not resulting from 
service- connected disease or injury and the pyramiding of 
ratings for the same disability under various diagnoses are 
prohibited.  38 C.F.R. § 4.14 (2007).
The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided if it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2007).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2007).

During the pendency of veteran's claim, the criteria for 
intervertebral disc disease, 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, were revised effective September 23, 2002.  See 67 
Fed. Reg. 54,345 (Aug. 22, 2002) ("revised disc 
regulations").  Further, the remaining spinal regulations 
were amended and the diagnostic codes renumbered in September 
2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) ("revised 
spinal regulations").  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003); 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

5292
Spine, limitation of motion of, lumbar:

Severe
40

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5292 (prior to September 
26, 2003).
5293
Intervertebral disc syndrome:

Pronounced; with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, 
or other neurological findings appropriate to 
site of diseased disc, little intermittent relief
60

Severe; recurring attacks, with intermittent 
relief
40

Moderate; recurring attacks
20

Mild
10

Postoperative, cured
0
38 C.F.R. § 4.71a, Diagnostic Code 5293 (prior to September 
23, 2002).


5295
Lumbosacral strain:

Severe; with listing of the whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion.
4
0

With muscle spasm on extreme forward bending, 
unilateral loss of lateral spine motion, unilateral, 
in standing position
2
0

With characteristic pain on motion
1
0

With slight subjective symptoms only
0
38 C.F.R. § 4.71a, Diagnostic Codes 5294, 5295 (prior to 
September 26, 2003).

Effective September 23, 2002, the rating criteria for 
intervertebral disc syndrome was revised as follows:

5293
Intervertebral disc syndrome:
Evaluate intervertebral disc syndrome (preoperatively 
or postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec. 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever 
method results in the higher evaluation.

With incapacitating episodes having a total duration of 
at least six weeks during the past 12 months

60
With incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the 
past 12 months

40
With incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the 
past 12 months

20
With incapacitating episodes having a total duration of 
at least one week but less than two weeks during the 
past 12 months

10
Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
are present constantly, or nearly so.
Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using criteria for the most appropriate 
neurologic diagnostic code or codes.
Note (3): If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each 
segment on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.
38 C.F.R. § 4.71a, Diagnostic Code 5293 (Effective September 
23, 2002).

Effective September 26, 2003, the rating criteria for the 
spine were revised again:

5235
Vertebral fracture or dislocation
General 
Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome

***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  
Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.  
Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.  
Note: (4) Round each range of motion measurement to the 
nearest five degrees.  
Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  
Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a (effective September 26, 2003).

Formula for Rating Intervertebral Disc Syndrome
Based on Incapacitating Episodes
524
3
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 
weeks during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 
weeks during the past 12 months 
20

With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 
5243 an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment 
by a physician. 
Note (2): If intervertebral disc syndrome is present in 
more than one spinal segment provided that the effects in 
each spinal segment are clearly distinct evaluate each 
segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment. 
   
38 C.F.R. § 4.71a, Plate V
38 C.F.R. § 4.71a (effective September 26, 2003).

Reference is made to the Supplemental Information provided in 
67 Federal Register  54345-54349, August 22, 2002, regarding 
the September 23, 2002, revisions for intervertebral disc 
syndrome: 

We proposed to evaluate IVDS either on its chronic 
neurologic and orthopedic manifestations or on the 
total annual duration of incapacitating episodes, 
whichever would result in a higher evaluation.

Some individuals present predominantly or 
exclusively with acute symptoms, some with chronic 
symptoms, and some with both. We have provided 
alternative methods of evaluation that allow the 
use of either the chronic manifestations or the 
total duration of incapacitating episodes for 
evaluation, whichever results in a higher 
evaluation.  But, in our view, assigning an 
evaluation under both methods for functional 
impairment due to IVDS would clearly result in 
duplicate evaluations of a single disability, and 
therefore would constitute pyramiding, which is 
prohibited by 38 CFR 4.14. . . .

We have revised the language under diagnostic code 
5293 to direct that IVDS be evaluated based either 
on the total duration of incapacitating episodes 
or on the combination of separate evaluations of 
its chronic orthopedic and neurologic 
manifestations, whichever method results in the 
higher evaluation.

VA plans no separate regulation to address each 
neurologic and orthopedic manifestation of IVDS.  
There are existing criteria for evaluating 
neurologic and orthopedic disabilities, whether 
they result from IVDS, stroke, or other condition, 
in the neurologic and musculoskeletal portions of 
the rating schedule.  Additional neurologic 
manifestations are addressed under diagnostic 
codes in the schedule for rating genitourinary or 
digestive systems.  For further clarity, we have 
revised note (2) to indicate that the chronic 
orthopedic and neurologic manifestations of IVDS 
are to be evaluated under the most appropriate 
code or codes.  Evaluating disabilities due to 
IVDS that are identical to disabilities of other 
etiology under the same criteria will assure 
consistency and fairness of evaluations.

There are so many potential neurologic and 
orthopedic manifestations of IVDS that it would be 
impractical to incorporate all of them into a 
single set of criteria.  It is not only more 
practical, but also consistent with the manner in 
which VA evaluates other conditions that may 
affect more than one body system, to use 
evaluation criteria for existing orthopedic and 
neurologic diagnostic codes to evaluate the 
specific manifestations of IVDS.

Diagnostic code 5293 allows for separate 
evaluations of chronic orthopedic and chronic 
neurologic manifestations of IVDS because these 
manifestations are separate and distinct, and do 
not constitute the "same disability" or the 
"same manifestation" under 38 CFR 4.14.  However, 
virtually all acute incapacitating episodes rated 
under diagnostic code 5293 for IVDS would be the 
result of chronic orthopedic and/or chronic 
neurologic findings. We therefore believe that, if 
ratings for orthopedic and chronic manifestations 
were combined with a rating for incapacitating 
episodes under diagnostic code 5293, it would 
result in evaluation of the same disability under 
multiple diagnostic codes, a result which is to be 
avoided per 38 CFR 4.14.

The revised rule will assure consistency with 
other ratings in the schedule because the same 
rating criteria will be used to evaluate identical 
disabilities, regardless of etiology.  The 
functional impairment due to footdrop or 
limitation of motion of the spine, for example, 
will be evaluated using the same criteria, whether 
due to IVDS or any other cause.  If both footdrop 
and limitation of motion of the spine are present, 
the combined evaluation will be the same, whether 
due to IVDS or any other cause.  These provisions 
are clearly consistent with the approach and 
manner in which we assess functional impairment in 
similar disabilities, and we make no change based 
on this comment.

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2007).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  The intent of the schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59 (2007).

Disability involving a neurological disorder is ordinarily to 
be rated in proportion to the impairment of motor, sensory, 
or mental function.  When the involvement is wholly sensory, 
the rating should be for the mild, or, at most, the moderate 
degree.  38 C.F.R. §§ 4.120, 4.124a (2007).  

Sciatic Nerve
852
0
Paralysis of:
Ratin
g

Complete; the foot dangles and drops, no active 
movement possible of muscles below the knee, 
flexion of knee weakened or (very rarely) lost
80

Incomplete:

  Severe, with marked muscular atrophy
60

  Moderately severe
40

  Moderate
20

  Mild
10
862
0
Neuritis.
872
0
Neuralgia.
38 C.F.R. § 4.124a, Diagnostic Code 8520 (2007).

The term "incomplete paralysis" indicates a degree of lost 
or impaired function substantially less than the type 
picture for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  The ratings for the peripheral nerves are 
for unilateral involvement; when bilateral the rating should 
include the application of the bilateral factor.  38 C.F.R. 
§ 4.124a (2007).
Herniated Disc of the Lumbar Spine

The veteran was originally granted service connection for 
residuals of a herniated disc in an RO rating decision issued 
in November 1954.  This decision was based on the veteran's 
service treatment records and the report of an August 1954 VA 
examination.  The evaluation was most recently increased to 
40 percent in a May 1989 RO rating decision.

Private medical correspondence dated in November and 
December 1998 states that the veteran was permanently 
disabled from work due to his bilateral knee pain and back 
injuries.

VA outpatient records from August 1998 through September 2007 
contain frequent reports of chronic lower back pain.  On VA 
examination in October 1999, the veteran complained of back 
pain with extended sitting.  He said he was unable to engage 
in recreational activities as he once did, and he could not 
do home repairs.  The examiner noted that the veteran's gait 
was mildly antalgic.  Left ankle jerk was absent, and right 
ankle jerk was 2+.  Sensation was decreased for most of the 
left lower leg and foot.  Decrease of the normal lordotic 
curve was noted.  Flexion was to past 90 degrees with low 
back pain beginning at 90 degrees.  Extension was to 20 
degrees and painless.  Lateral bending was to 20 degrees 
bilaterally.  The veteran could walk on his heels but had 
difficulty walking on his toes.  No tenderness to palpation 
of the paraspinal muscles and no spasm were observed.  An MRI 
revealed degenerative disc with disc herniation and neural 
foraminal stenosis.  The diagnosis was degenerative joint and 
disc disease of the lumbo-sacral spine with spinal/foraminal 
stenosis and radiculopathy.

During his July 2000 hearing before a hearing officer at the 
RO, the veteran said that he used a TENS unit for his back.  
When he experienced back pain, he would take an aspirin and 
it would go away.  He retired from employment at the Post 
Office in 1991.

On VA examination in February 2002, the veteran said that he 
used a spinal brace and a walker.  The examiner noted that 
without using a walker, the veteran walked without a limp, 
although he was bent over about ten degrees.  He could tiptoe 
and stand on his heels with difficulty.  Flexion was to 80 
degrees, and extension was to 20 degrees.  No sensory loss to 
pinprick was note in the lower extremities.  The examiner 
opined that the veteran had herniated nucleus pulposus with 
lumbar radiculopathy and foraminal stenosis of the lumbar 
spine.

VA outpatient reports show that the veteran underwent a 
course of physical therapy at the end of 2003.

The veteran's spouse stated in March 2005 that the veteran 
suffered a severe setback with his back disability during the 
summer of 2003.  She said that he was advised to have back 
surgery, but he opted for physical therapy instead.  In 
September 2003 she submitted pictures of the veteran.

In July 2005, the veteran stated that his pain had increased 
to the point where he was issued a walker.  He said that he 
could no longer do physical work around the house.

Another letter from the veteran's spouse dated in 
September 2006 states that the veteran was incapacitated and 
needed bed rest for six to seven weeks after enduring a long 
drive to a convention.

On VA examination in August 2007, the examiner observed mild 
tenderness to palpation over the lower portion lumbar 
paraspinals.  Forward flexion was to 85 degrees with minimum 
discomfort at the end of the range of motion.  Extension was 
to 20 degrees with pain at the end of the range of motion.  
Lateral bending was to 25 degrees bilaterally with pain at 
the end of the range of motion.  Rotation was to 40 degrees 
bilaterally without pain.  No evidence of fatigue, weakness, 
or lack of endurance was noted.  On repetition, pain and the 
range of motion remained the same.  The examiner opined that 
after careful review of the veteran's history, physical 
examination, and imaging studies, from an orthopedic 
standpoint, the veteran should have no significant difficulty 
to have sedentary employment.

In this case, the record shows the veteran's service-
connected chronic low back strain is presently assigned a 
40 percent rating under Diagnostic Code 5293.  The Board 
notes that an evaluation under the criteria of Diagnostic 
Codes 5292, 5293, and 5295 and the renumbered Diagnostic 
Codes 5237 and 5243 is equally appropriate based upon the 
present evidence.  See Butts v. Brown, 5 Vet. App. 532, 539 
(1993) (holding that the Board's choice of diagnostic code 
should be upheld so long as it is supported by explanation 
and evidence).  

Based on the evidence of record, criteria for a rating in 
excess of 40 percent for a herniated disc have not been met 
throughout the period of the appeal.  There is no competent 
medical evidence that shows that the veteran had 
incapacitating episodes that had a total duration of at least 
six weeks during a single 12-month period throughout the 
period of the appeal.  Although the veteran's spouse said in 
September 2006 that the veteran had been incapacitated and 
required bed rest for six to seven weeks, it must be noted 
that for purposes of VA compensation, an "incapacitating 
episode" is defined as "a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician."  In this case, no physician ordered bed rest.  
Thus, her statements regarding causation and diagnosis are 
not competent medical evidence.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  While the veteran's spouse is 
competent to report what comes to her through her senses, she 
does not have medical expertise.  See Layno v. Brown, 6 Vet. 
App. 465 (1994). Therefore, she cannot provide a competent 
opinion regarding diagnosis and causation.  Without competent 
medical evidence of incapacitating episodes having a total 
duration of at least six weeks during a 12 month period, a 
rating in excess of 40 percent cannot be granted based on 
incapacitating episodes.  There is also no evidence of 
unfavorable ankylosis of the entire thoracolumbar spine, so a 
rating in excess of 40 percent cannot be granted based on the 
General Rating Formula for Diseases and Injuries of the 
Spine.

The Board notes the regulation revisions effective September 
23, 2002 and September 26, 2003 allow for a possible rating 
in excess of 40 percent based upon alternative separate 
ratings for objective neurological abnormalities.

Given the findings in the October 1999, February 2002, and 
August 2007 VA orthopedic examinations, clearly, there is no 
evidence of favorable ankylosis of the thoracolumbar spine so 
as to merit a 40 percent rating; thus, orthopedically, the 
thoracolumbar spine merits no more than a 20 percent rating.

When reviewing the October 1999 VA examination, ankle jerk 
reflex was absent on the left and 2+ on the right.  Knee jerk 
was 2+ bilaterally.  Dorsalis pedis pulses were intact.  
Sensation was decreased through most of the left lower leg 
and foot.  Straight leg raising was negative.  In the 
February 2002 VA examination, the deep tendon reflexes were 
equal and active in the lower extremities.  There was no 
sensory loss to pinprick in the lower extremities.  Straight 
leg raising was possible to 90 degrees in both sitting and 
supine positions.  Dorsalis pedis pulses were felt.  The 
August 2007 VA examination revealed muscle strength of 5/5 in 
the bilateral lower extremities.  Sensation was mildly 
impaired to light touch on the bottom of the left foot, 
otherwise, grossly intact.  Deep tendon reflexes were 1+ 
throughout and symmetric.  Babinski sign was negative, and 
there was no ankle clonus.  At best, a 20 percent rating for 
neurological impairment under Diagnostic Code 8520 could be 
assigned.

Thereafter, the rating requirement to, "Evaluate 
intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25" must be 
considered.  When combining the 20 percent for the orthopedic 
impairment and the 20 percent for the neurological 
impairment, a 40 percent rating could be assigned under this 
criteria.  A higher rating could be awarded if there was 
unfavorable ankylosis of the entire spine; however, this is 
not the case.  Limitation of motion is experienced primarily 
in the thoracolumbar spine; ankylosis is not present.

The Board also considered whether a rating in excess of 40 
percent could be awarded under the diagnostic criteria in 
effect prior to September 23, 2002.  While the veteran 
demonstrated a lack of left ankle jerk in the October 1999 VA 
examination, his right ankle jerk was 2+.  The medical 
evidence of record at that time did not demonstrate muscle 
spasm.  However, the veteran has experienced characteristic 
pain and decreased sensation.  After examining all of the 
competent evidence of record, the level of disability 
attributable to the veteran's herniated disc disability is 
best described as severe; recurring attacks, with 
intermittent relief.  Thus, under the old rating criteria, a 
rating in excess of 40 percent is not warranted.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (prior to September 23, 
2002).  The Board also notes that under old Diagnostic Code 
5292 and 5295, there is no schedular evaluation higher than 
40 percent.

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to this service-connected disorder that would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating.  The veteran's service-connected 
disorder is adequately rated under the available schedular 
criteria.  The objective findings of physical impairment are 
well documented.  The Board recognizes the veteran's 
statements concerning how his pain limits his daily 
activities and finds them to be of probative value.  However, 
pain and some degree of interference with employment are 
taken into account within the regular evaluation criteria.  
Although private medical correspondence from November and 
December 1998 indicated that the veteran was permanently 
disabled, the doctors noted that the veteran was unemployable 
due to service and non-service connected disorders.  The 
Board particularly notes the November 2007 VA examiner's 
statement that the veteran should have no significant 
difficulty having sedentary employment.  Therefore, referral 
by the RO to the Chief Benefits Director of VA's Compensation 
and Pension Service, under 38 C.F.R. § 3.321, is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Law and Regulations-Service Connection Claims

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).  

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including arthritis, become manifest to a degree of 
10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (effective before and after 
October 10, 2006).  The Court has held that when aggravation 
of a nonservice-connected condition is proximately due to or 
the result of a service-connected condition the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  38 C.F.R. § 3.310(b) (effective after 
October 10, 2006); see 71 Fed. Reg. 52744 (Sept. 7, 2006) 
(noting the revision was required to implement the Court's 
decision in Allen, 7 Vet. App. 439).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

Right Knee Disorder

Service treatment records are negative for any signs, 
symptoms, complaints, or diagnoses of a right knee disorder.  
The June 1954 separation examination report shows normal 
lower extremities.  A VA examination in August 1954 revealed 
normal gait and carriage.  No problems with the right knee 
were noted.

A private treatment note from December 1984 contains a 
complaint of a swollen right knee.  The veteran reported that 
he was kicked in both knees during an assault two weeks 
earlier.  No effusion was noted.

The veteran reported bilateral knee pain to a VA examiner in 
December 1998.  He wore knee supports and walked with a cane.  
No diagnosis was given.  Private medical correspondence dated 
in November and December 1998 states that the veteran was 
permanently disabled from work due to his bilateral knee pain 
and back injuries.

On VA examination in October 1999, the veteran said that his 
right knee pain began in 1997.  He experienced pain with 
walking that was partially relieved by Tylenol.  On objective 
examination, there was mild patellofemoral pain in the right 
knee.  No instability or drawer sign was observed.  The range 
of motion was zero to 130 degrees.  Mild degenerative changes 
were noted on the X-ray film.  The examiner opined that the 
right knee problem was less likely related to his service-
connected back disability.

During his July 2000 hearing before a hearing officer at the 
RO, the veteran said that he used a cane and bilateral knee 
braces.  He said that a doctor told him to wear the knee 
brace as little as possible.  He reported that he developed 
knee problems due to the unorthodox way in which he had to 
sort mail at the Post Office due to his service-connected 
back disorder.  He said that as he was depending on his right 
knee instead of his left knee, it just went out.  He reported 
being told that he had ligament problems.

On VA examination in September 2003, it was noted that the 
veteran used a walker and a knee brace.  No edema or effusion 
was observed.  There was mild varus laxity with mild weakness 
on the knee extension.  The veteran appeared to place more 
weight bearing on the right side.  Flexion was to 140 
degrees.  The diagnosis was mild degenerative joint disease 
of the right knee.

Based on the evidence of record, the Board finds that the 
veteran's claimed right knee disorder is a not a result of 
any established event from active service.  In this matter, 
the Board finds the absence of complaints or treatment of a 
right knee disorder in the service treatment records 
persuasive that the veteran did not incur a right knee 
disability during active duty.  The first complaints of a 
possible right knee disorder appear in a private treatment 
record from December 1984-over 30 years after the veteran 
left active duty.  The passage of many years between 
discharge from active service and the medical documentation 
of a claimed disability may be considered evidence against a 
claim of service connection.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 
(1992).  Without competent medical evidence of an in-service 
incurrence or aggravation of a disease or injury, service 
connection cannot be granted on a direct basis.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

The Board has considered whether service connection for a 
right knee disorder could be established on a presumptive 
basis.  To establish service connection for a disability on a 
presumptive basis, the disability must manifest itself to a 
compensable degree within one year of the veteran leaving 
active duty.  See 38 C.F.R. §§ 3.307, 3.309 (2007).  In this 
case, no medical evidence demonstrates that the veteran 
experienced a right knee disability to a compensable level 
within a year after his discharge from active duty.  
Therefore, service connection for a right knee disorder 
cannot be established on a presumptive basis.

The Board has also considered whether service connection 
could be granted on a secondary basis to the veteran's 
service-connected herniated disc.  However, the October 1999 
VA examiner opined that the veteran's right knee problem was 
less likely related to his service-connected back disability.  
The Board finds the October 1999 VA examiner's opinion 
persuasive as the examiner reviewed the claims file and 
thoroughly interviewed the veteran before offering his 
opinion.  Without competent medical evidence that provides a 
link between the veteran's claimed right knee disorder and 
his service-connected herniated disc, service connection 
cannot be granted on a secondary basis.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.

Broken Tooth

VA compensation is only available for certain types of dental 
and oral conditions listed under 38 C.F.R. § 4.150, such as 
impairment of the mandible, loss of a portion of the ramus, 
and loss of a portion of the maxilla.  Compensation is 
available for loss of teeth only if such is due to loss of 
substance of body of maxilla or mandible.

Otherwise, a veteran may be entitled to service connection 
for dental conditions including treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease, for the sole purposes of receiving VA 
outpatient dental services and treatment, if certain criteria 
are met.  38 U.S.C. § 1712; 38 C.F.R. §§ 3.381, 17.161.  The 
Board notes that the veteran has already been awarded service 
connection for the purposes of receiving VA outpatient dental 
services and treatment for missing tooth 28 in a 
December 2002 Statement of the Case.  Therefore, the Board is 
only considering service connection for compensation for the 
veteran's missing tooth.

The veteran's August 1952 entry physical report shows that he 
had tooth number 28.  The June 1954 separation examination 
report reveals that tooth 28 was missing.

In his July 2000 hearing, the veteran reported that while 
firing practice rounds, one of the shells broke his tooth, 
and a service examiner extracted the tooth.  He said that 
eating certain foods caused discomfort.

The veteran has submitted photos documenting the gap in his 
teeth.  A note from a private doctor dated in February 2004 
states that tooth 28 is missing from the veteran's mouth.

The evidence of record clearly shows that the veteran is 
missing tooth 28.  Unfortunately, the veteran does not meet 
the criteria for compensation for a dental condition, as 
there is no evidence involving impairment of the mandible, 
loss of a portion of the ramus, or loss of a portion of the 
maxilla.  As the veteran does not have one of the dental 
disorders listed under 38 C.F.R. § 4.150, there is no basis 
to award compensation based on the veteran's missing tooth.

In short, the preponderance of the evidence is against the 
veteran's claim of entitlement to compensation for a broken 
tooth.


ORDER

Entitlement to a rating in excess of 40 percent for service-
connected herniated disc of the lumbar spine is denied.

Entitlement to service connection for a right knee disorder 
is denied.

Entitlement to service connection for a broken tooth is 
denied.




REMAND

The veteran has asserted that he has left and right ankle 
disorders secondary to his service-connected herniated disc.  
He has also asserted that his bilateral ankle disorders were 
caused by being hit with a heavy table while on active duty.

Service treatment records show that in March 1953, a table 
was dropped on the veteran's left foot in the mess hall.  An 
X-ray yielded negative results.

Private treatment records from June 1988 and May 1989 show 
that the veteran complained of a swollen left ankle.  VA 
treatment notes from August and October 1998 reveal 
additional complaints of bilateral ankle swelling with no 
diagnosis given.

On VA examination in October 1999, the veteran reported pain 
in his left ankle.  The examiner noted that the left ankle 
was slightly swollen when compared to the right but had a 
full and painless range of motion.  Medial soft tissue 
swelling was observed, and the examiner opined that it was at 
least as likely as not that the veteran's left ankle problem 
was related to his back condition.  Unfortunately, he did not 
provide a diagnosis of a left ankle condition.

During his July 2000 hearing, the veteran asserted that his 
ankle problems were related to the unusual way in which he 
had to perform his job at the Post Office in order to favor 
his back.

Private X-rays of the left and right ankles from April 2003 
show small posterior talar spurs and mild osteoarthritis.  A 
VA X-ray from September 2003 revealed normal ankles, 
bilaterally.  A VA treatment record from January 2007 
indicates that the veteran has gout.

Unfortunately, as noted previously, the October 1999 VA 
examination does not provide a competent etiology opinion as 
the examiner provided no diagnosis of a left ankle disorder.  
As the veteran has presented evidence of a currently 
diagnosed disorder in his right and left ankles, further 
development is required to determine the etiology of his 
presently-demonstrated bilateral ankle disability.

The veteran has also essentially asserted that his previous 
VA audiology examinations have not accurately portrayed his 
hearing loss.  He has provided an uninterpreted audiogram as 
evidence that his hearing is worse than VA audiologists 
reported in August 2007 and November 2007.  The uninterpreted 
audiogram should be interpreted by a competent audiologist to 
ascertain the current state of the veteran's service-
connected hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2007).

2.  The RO should contact the veteran and 
obtain the names and addresses, and 
approximate dates of treatment of all 
medical care providers, VA and non-VA 
that treated the veteran for a left or 
right ankle disorder or hearing loss 
since September 2007.  After the veteran 
has signed the appropriate releases, 
those records should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.

3.  The veteran should be scheduled for a 
VA orthopedic examination by an 
appropriate physician to determine 
whether the veteran has a left or right 
ankle disorder that manifested itself 
during or occurred as a result of his 
active duty service.  All indicated tests 
and studies are to be performed.  Prior 
to the examination, the claims folder 
must be made available to the physician 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the examiner.  

The physician is requested to provide an 
opinion as to the whether there is at 
least a 50 percent probability or greater 
(at least as likely as not) that a left 
or right ankle disorder accounting for 
the veteran's symptoms was incurred in or 
is otherwise related to his period of 
military service.

If the physician determines that it is 
not at least as likely as not that the 
left and right ankle disorders were 
directly related to the veteran's 
military service, then the physician is 
asked to opine whether it is at least as 
likely as not (50 percent probability or 
greater) that the claimed left and right 
ankle disorders were caused secondary to 
veteran's service-connected lumbar spine 
disorder.  If not caused by the lumbar 
spine disorder, the examiner is requested 
to determine if the service connected 
lumbar spine disorder aggravates the left 
and right ankle disorder.

Any opinion should be provided based on 
the results of examination, a review of 
the medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.  Sustainable reasons and bases 
are to be provided for any opinion 
rendered.

4.  The January 2008 private audiogram 
provided by the veteran is to be 
submitted to a VA audiologist for 
interpretation.  The audiologist is 
requested to provide an opinion regarding 
how the audiology testing conditions at a 
private testing facility (such as Sears 
Hearing Aid Center, location of the 
veteran's submitted audiology exam) 
compare with the VA's testing facilities.

If, and only if, the interpreted 
results of the January 2008 audiogram 
reveal a significant change from the 
results of the November 2007 VA 
audiology exam, the RO should arrange 
for the veteran to undergo an audiology 
examination for his hearing loss at an 
appropriate VA medical facility.

The entire claims file must be made 
available to the examiner.  The 
examination report should include 
discussion of the veteran's documented 
medical history and assertions, as well 
as a occupational and social history.  
All appropriate tests and studies 
should be accomplished, and all 
clinical findings should be reported in 
detail.  The examiner should set forth 
all evaluation/examination findings, 
along with the rationale for any 
conclusions reached, in a printed 
(typewritten) report.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examinations.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

6.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed.  
All applicable laws and regulations 
should be considered.  If any benefit 
sought remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


